 
Exhibit 10.1
LICENSE AGREEMENT
 
THIS LICENSE AGREEMENT (the “Agreement”) is made and entered into this 28th day
of August 2008 (the “Effective Date”), by and between Aegera Therapeutics Inc.,
a company organized and existing under the laws of Canada (“Licensor”), having a
principal place of business located at 810 chemin du Golf, Ile des Soeurs,
Québec H3E 1A8, Canada, and Neurologix, Inc., a Delaware corporation
(“Licensee”), having a principal place of business located at One Bridge Plaza,
Fort Lee, NJ 07024, USA.
 
RECITALS
 
WHEREAS, Licensor is the owner of certain patents and other intellectual
property relating to the X-linked Inhibitor of Apoptosis Protein (“XIAP”);
 
WHEREAS, Licensee desires to obtain an exclusive license in the Field (as
hereinafter defined) to develop and commercialize products by using and
practicing the Licensed Methods (as hereinafter defined) and Licensed Patent
Rights (as hereinafter defined); and
 
WHEREAS, Licensor is willing to grant such a license to Licensee on the terms
set forth herein.
 
NOW THEREFORE, the parties agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1
“Accounting Standards” shall mean United States Generally Accepted Accounting
Principles, as generally and consistently applied throughout the applicable
Person’s organization.

 
1.2
“Affiliate” means, with respect to a specified Person, any other Person, (i)
which is controlling, controlled by or under common control with, such specified
Person or (ii) in which such specified Person owns 20% or more of the equity or
other ownership interests. For purposes of this Section 1.2, the term “control”
means possession, direct or indirect, of the powers to direct, cause or direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 
1.3
“Confidential Information” shall mean all technical and scientific know-how and
information, non-clinical and clinical trial results, computer programs,
knowledge, technology, means, methods, processes, practices, formulas,
techniques, procedures, technical assistance, designs, drawings, apparatus,
written and oral representations of data, specifications, assembly procedures,
schematics and other valuable information of whatever nature and all other
scientific, clinical, regulatory, marketing, financial and commercial
information or data, whether communicated in writing, verbally or
electronically, which is provided by a party to the other party in connection
with this Agreement. For the avoidance of doubt, the terms and conditions of
this Agreement shall be deemed the Confidential Information of both Licensor and
Licensee.

 

--------------------------------------------------------------------------------


 
1.4
“Field” means therapeutic or prophylactic use in the treatment of Huntington’s
Disease by Gene Therapy.

 
1.5
“First Commercial Sale” means the first sale of any Licensed Product (as
hereinafter defined) by Licensee or any of its Affiliates or Sublicensees
following approval of its marketing to the general public by the appropriate
governmental agency for the country in which the sale was made, and, where
governmental approval is not required, the first sale in that country.

 
1.6
“Gene Therapy” means the treatment of certain disorders, including, but not
limited to those caused by genetic anomalies or deficiencies, by introducing
specific engineered genes into a patient’s body.

 
1.7
“Improvements” means any and all additions, alterations, modifications, design
changes and other improvements to the Licensed Patent Rights, including subject
art thereof, and the Technology which are individually developed by Licensor,
Licensee, any Sublicensee or any Third Party during the Term.

 
1.8
“License” has the meaning set forth in Section 2.2.

 
1.9
“Licensed Method” means any process or method that is covered by a Valid Claim.

 
1.10
“Licensed Patent Rights” means the patents and patent applications listed in
Schedule A hereto, including divisionals, continuations and, to the extent
entirely supported by such patents and patent applications, continuation-in-part
applications, any patents issuing on said applications, including reissues and
reexaminations thereof, and any foreign counterparts thereto.

 
1.11
“Licensed Product” means a product, the manufacture, use, offer for sale, sale
or importation of which employs a Licensed Method or the manufacture, use, offer
for sale, sale or importation of which is covered by a Valid Claim.  Once a
product becomes a Licensed Product, such product shall remain a Licensed Product
for all purposes under this Agreement.

 
1.12
“Net Sales” means the total amount invoiced by Licensee or its Affiliates or
Sublicensees from the sale or distribution of Licensed Products in the
Territory, less the sum of the following deductions where applicable, determined
in accordance with the Accounting Standards: sales, use, tariff, import/export
duties or other excise taxes imposed upon particular sales, transportation
charges, allowances or credits to customers because of rejections or returns and
actual amounts credited for uncollectible amounts on previously sold Licensed
Products.  Sales between or among Licensee and its Affiliates or Sublicensees
shall be excluded from the computation of Net Sales, except where such
Affiliates or Sublicensees are end users (i.e., where such sale is the last sale
to the consumer), but Net Sales shall include the subsequent final sales to
Third Parties by such Affiliates or Sublicensees.

 
2

--------------------------------------------------------------------------------


 
To the extent that any amount that would otherwise qualify as a deduction in the
calculation of Net Sales is paid by a Third Party pursuant to a separate charge
or invoice, such amount shall not be deducted in the calculation of Net
Sales.  In the case of any sale or other disposal of a Licensed Product between
or among a party and its Affiliates, or Sublicensees, for resale, Net Sales
shall be calculated as above only on the value charged or invoiced on the first
arm’s-length sale thereafter to a Third Party.  In the case of any sale or other
disposal for value, such as barter or counter-trade, of any Licensed Product, or
part thereof, other than in an arm’s length transaction exclusively for money,
Net Sales shall be calculated as above on the value of the non-cash
consideration received or the fair market price (if higher) of the Licensed
Product in the country of sale or disposal.
 
Transfers of samples of the Licensed Product, such as for physician samples and
indigent patient and similar programs (including registration samples), will not
be included for purposes of determining Net Sales; provided that no compensation
beyond the cost of goods of any such transferred Licensed Product is received,
such sampling and other programs are conducted in a manner consistent with
Licensee’s, its Affiliate’s or it Sublicensee’s normal practices applied across
all of its products and no non-cash consideration or other benefits (e.g.,
concessions or agreements with respect to products other than the Licensed
Product) is obtained in exchange for such transferred Licensed Product.
 
1.13
“Ottawa License Agreement” means the License Agreement between University of
Ottawa and Aegera (as successor to Apoptogen Inc.), made as of November 30,
1995, as amended as of October 10, 2000.

 
1.14
“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including without
limitation, a government or political subdivision, department or agency of a
government.

 
1.15
“Royalty Term” means the period that commences on the Effective Date and
terminates, on a country-by-country basis, with respect to each Licensed
Product, on the later to occur of (a) the expiration of the last to expire Valid
Claim within the Licensed Patent Rights covering such Licensed Product, (b) ten
(10) years after the First Commercial Sale of such Licensed Product in such
country or (c) the full prosecution of any claims under a properly filed patent
application.

 
1.16
“Sublicensee” means any Third Party sublicensed by Licensee to make, have made,
use, offer for sale, sell, have sold, import or have imported Licensed Products.

 
1.17
“Territory” means the entire world except for the People’s Republic of China.

 
1.18
“Third Party” means any Person other than Licensee, Licensor or any of their
respective Affiliates.

 
1.19
“Third Party License” means any agreement under which a license to the Licensed
Patent Rights or Technology is granted by a Third Party to Licensor.

 
3

--------------------------------------------------------------------------------


 
1.20
“Technology” means any and all proprietary processes, trade secrets, technical
information and know-how claimed in or relating to the Licensed Patent Rights,
that is necessary or useful to make, use, offer for sale, sell or import
Licensed Products in the Field and that is owned or controlled by Licensor as of
the Effective Date.

 
1.21
“Valid Claim” means (a) any claim of an issued, unexpired patent included in the
Licensed Patent Rights, which claim has not lapsed, been abandoned, been revoked
or been held to be invalid or unenforceable by a final judgment of a court of
competent jurisdiction or other governmental agency from which no appeal can be
or is taken within the time allowed for appeal and which has not been admitted
to be invalid or unenforceable through reissue, re-examination, disclaimer or
otherwise; or (b) any claim of a patent application included in the Licensed
Patent Rights that has been pending for less than seven (7) years and which has
not been withdrawn, cancelled, abandoned, or finally held to be unallowable.

 
ARTICLE II
 
GRANT
 
2.1
Subject to the terms and conditions of this Agreement and the Ottawa License
Agreement, Licensor hereby grants to Licensee and its Affiliates in the
Territory an exclusive license, under the Licensed Patent Rights to make, have
made, use, offer for sale, sell, have sold, import and have imported Licensed
Products in the Field in the Territory (the “Product License”) during the Term.

 
2.2
Subject to the terms and conditions of this Agreement and the Ottawa License
Agreement, Licensor hereby grants to Licensee and its Affiliates an exclusive
license to use and have used the Technology in connection with the manufacture,
use, offer for sale, sale and importation of Licensed Products in the Field in
the Territory (the “Technology License” and, together with the Product License,
the “License”) during the Term.

 
2.3
Licensor shall retain ownership of any Improvements to the inventions claimed in
the Licensed Patent Rights and to the Technology that are developed or invented
by or on behalf of it, its Affiliates or Third Parties (“Licensor
Improvements”).  Licensor shall promptly notify Licensee, in writing, of any
Licensor Improvements in the Field in the Territory.  In the event that
Licensor, its Affiliates or Third Parties, makes any such Improvements, and
Licensor and Licensee are able to determine commercially reasonable terms for a
license of such Improvements, Licensor, shall grant to Licensee an exclusive
license, with the right to grant sublicenses, to make, have made, use, offer for
sale, sell, have sold, import and have imported the Licensor Improvements in the
Field in the Territory.

 
2.4
Licensee shall retain ownership of any improvements to the inventions claimed in
the Licensed Patent Rights and to the Technology that are developed or invented
by or on behalf of Licensee, its Affiliates and Sublicensees (“Licensee
Improvements”).  Licensee shall promptly notify Licensor, in writing, of any
Licensee Improvements.  In the event that Licensee, or its Affiliates, makes any
Improvements to the inventions claimed in the Licensed Patent Rights or to the
Technology, and Licensor and Licensee, or its Affiliates, are able to determine
commercially reasonable terms for a license of such Improvements, Licensee, or
its Affiliates, shall grant to Licensor a non-exclusive license, with the right
to grant sublicenses, to make, have made, use, offer for sale, sell, have sold,
import and have imported the Licensee Improvements; provided that, during the
Term, such license shall not permit the manufacture, use, offer for sale, sale
or importation of Licensed Products in the Field in the Territory.

 
4

--------------------------------------------------------------------------------


 
ARTICLE III
 
SUBLICENSES
 
3.1
Licensee shall have the right to grant exclusive and/or non-exclusive
sublicenses (each a “Sublicense”) of the License to Third Parties.  The granting
by Licensee of a Sublicense shall not relieve Licensee of any of its obligations
hereunder.

 
3.2
Licensee shall furnish Licensor with an unredacted copy of any Sublicense within
15 days after the execution thereof; provided that the existence and terms of
any such Sublicense shall constitute Confidential Information of Licensee.

 
3.3
Licensee shall provide to Licensor a copy of all information submitted to
Licensee by Sublicensees that is relevant to the computation of the payments due
from Licensee to Licensor under this Agreement.

 
3.4
Licensee shall obtain from its Affiliates and Sublicensees all licenses and
access to information and documents necessary for Licensee to grant to Licensor
the rights and licenses set forth in Section 2.4.

 
3.5
The Sublicense shall be consistent with all the relevant terms of this
Agreement, including Section 2.4, this Article III and Articles VI, IX, X, XI,
XV and XVI.

 
3.6
In the event of a material default of a Sublicense by any Sublicensee, Licensee
will promptly inform Licensor of such default.  Notwithstanding any such
material default, Licensee shall remain responsible for the satisfaction of all
obligations of Licensee, its Affiliates and Sublicensees under this Agreement.

 
ARTICLE IV
 
INITIATION and MAINTENANCE FEES
 
4.1
On the Effective Date, Licensee shall pay to Licensor a non-refundable
initiation fee of ########.* This fee is not intended to be, and shall not be
construed as, an advance against Royalties (as hereinafter defined).

 

--------------------------------------------------------------------------------

* ######## = Material omitted pursuant to a request for Confidential Treatment
and filed separately with the Commission on the date of filing of this Form 8-K.
 
5

--------------------------------------------------------------------------------


 
4.2
Commencing on January 1, 2009, and on each subsequent January 1 during the Term,
Licensee shall pay an annual maintenance fee (the “Maintenance Fee”) of
########* to Licensor. The Maintenance Fee for each calendar year shall be
offset against Royalties (as hereinafter defined) payable to Licensor based on
Net Sales occurring in the same calendar year.

 
ARTICLE V
 
ROYALTIES
 
5.1
Within sixty (60) days after the end of each calendar quarter during an
applicable Royalty Term in which Net Sales occur, Licensee shall pay to Licensor
earned royalties on the Net Sales during such calendar quarter
(“Royalties”).  The Royalties due for any calendar quarter shall be determined
as follows:

 
 
5.1.1
On the first ######## during such calendar year, Licensee shall pay Royalties in
an amount equal to ########;

 
 
5.1.2
On the next ######## during such calendar year, Licensee shall pay Royalties in
an amount equal to ########;

 
 
5.1.3
On Net Sales during such calendar year in excess of ########, Licensee shall pay
Royalties in an amount equal to ########;

 
 
5.1.4
Royalties shall be payable only once with respect to Net Sales regardless of the
number of Licensed Patent Rights which cover the Licensed Product;

 
 
5.1.5
On a Licensed Product-by-Licensed Product and country-by-country basis, for Net
Sales of a Licensed Product in a country made during any portion of the
applicable Royalty Term in which no Valid Claim covers such Licensed Product in
such country, the royalty rates set forth in Sections 5.1.1 through 5.1.3 above
applicable to such Net Sales shall be reduced to ########.

 
 
5.1.6
To the extent that Licensee or any of its Affiliates or Sublicensees determines
that it is required to obtain in any jurisdiction a license from a Third Party
to patent rights covering XIAP (excluding, for the avoidance of doubt, patent
rights covering any delivery vector that may be incorporated into a Licensed
Product) in order to make, use, offer for sale, sell or import a Licensed
Product in the Field in such jurisdiction, then ######## in such jurisdiction
may be deducted from royalties otherwise payable to Licensor; provided that in
no event shall the aggregate royalties payable to Licensor in any calendar
quarter based on Net Sales in such jurisdiction be reduced by ######## as a
result of any such deduction; provided further that any excess deduction
remaining as a result of such limitation may be carried forward to subsequent
periods.

 

--------------------------------------------------------------------------------

* ######## = Material omitted pursuant to a request for Confidential Treatment
and filed separately with the Commission on the date of filing of this Form 8-K.
 
6

--------------------------------------------------------------------------------


 
5.2
In addition to the Royalties payable pursuant to Section 5.1, Licensee shall pay
Licensor the following milestone payments for each Licensed Product
(collectively, “Milestone Payments”), each of which shall be paid only once for
each Licensed Product: ########*

 
5.3
Royalties shall be payable on a Licensed Product-by-Licensed Product and
country-by-country basis during the applicable Royalty Term.

 
5.4
All monies due to Licensor under this Agreement shall be payable in United
States dollars by wire transfer to an account to be established by Licensor.
Licensee shall be responsible for all bank transfer charges.  When Licensed
Products are sold for monies other than United States dollars, the Royalties
will first be determined in the foreign currency of the country in which such
Licensed Products were sold and then converted into United States dollars at the
exchange rate established by Capital One Bank on the last day of the applicable
calendar quarter.

 
5.5
Any tax for the account of Licensor required to be withheld by Licensee under
the laws of any foreign country shall be promptly paid by Licensee for and on
behalf of Licensor to the appropriate governmental authority, provided that
Licensee and Licensor shall use reasonably and legal efforts to cooperate to
minimize such withholding taxes (e.g., by taking advantage of applicable tax
treaties) and Licensee shall use reasonable commercial efforts to furnish
Licensor with proof of payment of any such tax.  Nothing herein shall require
Licensee to be responsible for or pay any taxes payable by Licensor, including
taxes on the income of Licensor.

 
5.6
If at any time legal restrictions prevent the prompt remittance to Licensor of
part or all Royalties by Licensee with respect to any country where a Licensed
Product is sold, Licensee shall have the right and option to make such payments
by depositing the amount thereof in local currency in Licensor ‘s bank account
or other depository in such country.

 

--------------------------------------------------------------------------------

* ######## = Material omitted pursuant to a request for Confidential Treatment
and filed separately with the Commission on the date of filing of this Form 8-K.
 
7

--------------------------------------------------------------------------------


 
5.7
In the event that any patent or any claim thereof included within the Licensed
Patent Rights shall be held invalid or unenforceable in a final decision by a
court of competent jurisdiction from which no appeal has or can be taken, any
such claim so adjudicated shall thereupon cease to constitute a Valid
Claim.  Licensee shall not, however, be relieved from paying any Royalties that
accrued before such decision or that are based on another patent or claim not
involved in such decision.

 
ARTICLE VI
 
DUE DILIGENCE
 
Licensee shall use, or shall cause its Affiliates or Sublicensees to use,
commercially reasonable efforts to develop and commercialize the Licensed
Products throughout the Territory, including, without limitation, in accordance
with the milestones set forth in Schedule B attached hereto.
 
ARTICLE VII
 
PATENT FILING, PROSECUTION AND MAINTENANCE
 
7.1
Licensor shall have the first right to prepare, file, prosecute and maintain the
Licensed Patent Rights in the United States and in all foreign countries within
the Territory with counsel selected by Licensor at Licensor’s expense.  Licensor
shall (i) promptly provide Licensee and its counsel with copies of any official
communications from the United States and any foreign patent office relating to
the Licensed Patent Rights, and (ii) provide Licensee and its counsel with
advance copies of all written communications addressed to the United States or
any foreign patent office relating to the Licensed Patent Rights.  In the event
that Licensor determines not to prepare, file, prosecute or maintain any patent
rights constituting Licensed Patent Rights, Licensor shall promptly notify
Licensee in writing, and, subject to Licensor’s pre-existing contractual
obligations to Third Parties, Licensee shall have the right to prepare,
prosecute and maintain any such application or right that is relevant to the
Field in Licensor’s name and at Licensee’s expense; provided that, Licensor’s
abandonment of a particular patent application in favor of a continuation,
divisional or other substitute application shall not give rise to the foregoing
Licensee step-in right.  Licensee shall have reasonable opportunities to
participate in decisions with respect to the filing, prosecution and maintenance
of patents and patent applications in the Licensed Patent Rights, to the extent
such decisions are material to the protection of Licensed Products in the
Field.  Licensor shall consider in good faith any comments timely provided by
Licensee with respect to the filing, prosecution and maintenance of patents and
patent applications in the Licensed Patent Rights, to the extent such comments
are relevant to Licensed Products in the Field.

 
7.2
In the event that Licensor advises Licensee in writing that it has determined to
abandon, any patent application or issued patent licensed under this Agreement,
and Licensee thereafter exercises its step-in rights with respect to the
preparation, prosecution and maintenance thereof as set forth in Section 7.1
above, Licensee’s license under such abandoned Licensed Patent Rights set forth
in Section 2.1 shall convert to, and thereafter be, a fully paid-up,
non-royalty-bearing license.

 
8

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
PATENT INFRINGEMENT
 
8.1
In the event that Licensee learns of the substantial infringement in the Field
of any patent in the Licensed Patent Rights, Licensee shall so notify Licensor,
in writing, and shall provide Licensor with evidence of such infringement to the
extent reasonably available to Licensee (such notice is hereinafter referred to
as an “Infringement Notice”).   Licensor shall have the right, but not the
obligation, to prosecute at its own expense the alleged infringement described
in an Infringement Notice; provided that, within thirty (30) days after receipt
by Licensor of an Infringement Notice, Licensor shall notify Licensee, in
writing, whether it intends to prosecute the alleged infringement described in
the Infringement Notice (such notice is hereinafter referred to as an
“Infringement Reply Notice”).

 
8.2
Licensee shall have the right to prosecute at its own expense any substantial
infringement in the Field described in an Infringement Notice, and Licensee
shall be entitled to retain any recovery obtained by such prosecution, including
any portion of such recovery to which Licensor might otherwise be entitled
pursuant to this Agreement,  in the event that:

 
 
8.2.1
Licensor fails timely to deliver an Infringement Reply Notice to Licensee in
response to such Infringement Notice;

 
 
8.2.2
Licensor’s Infringement Reply Notice indicates Licensor’s intention not to take
reasonable actions to eliminate any substantial infringement in the Field
described in such Infringement Notice; or

 
 
8.2.3
for a period greater than three (3) months after receipt of such Infringement
Notice, Licensor has been unsuccessful in persuading the alleged infringer to
cease and desist its substantial infringing activity in the Field and, as of the
end of such three (3) month period, Licensor has not filed or has not been
diligently prosecuting and enforcing an infringement action.

 
8.3
If either Licensor or Licensee is a necessary or indispensable party to any
litigation or proceeding against a Third Party alleged to have substantially
infringed any of the Licensed Patent Rights in the Field, the party prosecuting
such action shall have the right to bring such litigation or proceeding in the
other party’s name; provided that the party bringing such action shall indemnify
the other party against any fees, expenses, damages or costs that may be
incurred in connection with such action.

 
9

--------------------------------------------------------------------------------


 
8.4
Neither Licensor nor Licensee shall enter into a settlement, compromise, consent
judgment or other voluntary final disposition of any suit in which substantial
infringement in the Field of any of the Licensed Patent Rights is claimed
without the prior written consent of the other party, which consent shall not be
unreasonably withheld, conditioned or delayed; provided that such consent shall
not be required if such settlement, compromise, consent judgment or other
voluntary final disposition (i) is for monetary damages only, which are payable
to Licensor or Licensee or are payable by the settling party; (ii) does not
admit the invalidity, unenforceability or noninfringement of the Licensed Patent
Rights with respect to the alleged substantial infringement in the Field and
(iii) does not conflict with the rights of Licensee under this Agreement.  No
settlement, compromise, consent judgment or other voluntary final disposition of
any such suit may be entered into by any party to this Agreement without an
unconditional and full release of the other party to this Agreement, and its
Affiliates, reasonably acceptable to such party’s counsel.

 
8.5
In any infringement suit that a party may institute to enforce the Licensed
Patent Rights pursuant to this Agreement, the other party shall, at the request
and expense of the party initiating such suit, cooperate in all reasonable
respects and shall use reasonable efforts to cause its employees to testify when
requested and make available relevant records, papers, information, samples,
specimens, and the like. Such participation shall be at the expense of the party
instituting such action.

 
ARTICLE IX
 
PROGRESS AND ROYALTY REPORTS
 
9.1
On or before each June 30 and December 31 during the Term, Licensee shall submit
to Licensor a semi-annual progress report describing in reasonable detail the
activities of Licensee, its Affiliates and Sublicensees related to the
development and testing of all Licensed Products and the status of governmental
approvals (including applications therefor) required for marketing and
distributing each Licensed Product as well as Licensee’s and its Affiliates’ and
Sublicensees’ expenditures in carrying out such activities.  The reports shall
cover activities engaged in during the six-month period ended, and the status of
government approvals as of, the date of such report.  Licensee shall require its
Affiliates and Sublicensees to provide Licensee with information regarding their
activities and expenditures with respect to Licensed Products sufficient for
Licensee to provide such reports to Licensor.

 
9.2
Except as otherwise provided in Section 9.3, within sixty (60) days after the
end of each calendar quarter during the Term, Licensee shall submit to Licensor
royalty reports (“Quarterly Royalty Reports”) describing in reasonable detail,
on a Licensed Product-by-Licensed Product and country-by-country basis: (a) the
gross sales of Licensed Products sold by Licensee, its Affiliates and
Sublicensees during the most recently completed calendar quarter and
corresponding Net Sales; (b) deductions by category from gross sales taken in
determining such Net Sales; (c) the number of each type of Licensed Product sold
during the most recently completed calendar quarter; and (d) the Royalties
payable pursuant to Section 5.1 of this Agreement for the most recently
completed calendar quarter, including any reductions and deductions applicable
pursuant to Sections 5.1.5 and 5.1.6.  Payment of the full amount of any
Royalties or other payments due to Licensor for the most recently completed
calendar quarter shall accompany each Quarterly Royalty Report.  Licensee shall
require its Affiliates and Sublicensees to provide Licensee with information
sufficient for Licensee to provide such reports to Licensor.

 
10

--------------------------------------------------------------------------------


 
9.3
Notwithstanding the provisions of Section 9.2, Licensee shall not be required to
submit Quarterly Royalty Reports for any calendar quarters in which there are no
Net Sales.  Licensee agrees to report to Licensor the date of the First
Commercial Sale of each Licensed Product in each country.

 
9.4
If no sales of Licensed Products have been made during any reporting period,
Licensee shall deliver to Licensor a statement to that effect.

 
ARTICLE X
 
BOOKS AND RECORDS
 
10.1
Licensee shall keep, and shall require its Affiliates and Sublicensees to keep,
books and records accurately showing all Licensed Products manufactured, used,
and/or sold pursuant to this Agreement. Such books and records shall be
preserved for at least five (5) years from the date of the payment to which they
pertain and, subject to the terms of Article XI, shall be open to inspection by
representatives or agents of Licensor during normal business hours during the
Term (as hereinafter defined) and for six (6) months thereafter and upon
reasonable advance notice, but in no event more than once in any calendar year.

 
10.2
Licensor shall pay all fees, costs and expenses incurred by Licensor, its agents
or representatives in connection with the inspection of Licensee’s, its
Affiliates’ and Sublicensees’ books and records; provided that Licensee shall
reimburse Licensor for any such fees, costs and expenses if, based on such
inspection, Licensor correctly determines that the Quarterly Royalty Reports
submitted to Licensor for any of the three most recently completed calendar
years underreported, and Licensee underpaid, the Royalties actually due Licensor
for such calendar year by more than five percent (5%) of the Royalties actually
due.

 
ARTICLE XI
 
CONFIDENTIALITY
 
11.1
During the Term and for five (5) years thereafter, each party shall maintain in
confidence the Confidential Information of the other party, and shall not
disclose, use or grant the use of the Confidential Information of the other
party or, subject to Section 11.5, disclose the terms of this Agreement, except
on a need-to-know basis to such party’s Affiliates or Sublicensees, and its and
their directors, officers and employees, such party’s Third Party licensors of
intellectual property rights (sub)licensed hereunder, and such party’s
subcontractors, professional consultants, lenders, potential lenders, investors,
potential investors, acquirors, potential acquirors, collaborators and potential
collaborators, to the extent such disclosure is reasonably necessary in
connection with such party’s activities as expressly authorized by this
Agreement.  To the extent that disclosure to any person is authorized by this
Agreement, prior to disclosure, the party shall ensure that such person is bound
by confidentiality obligations with respect to Confidential Information at least
as stringent as this Agreement.  Each party shall notify the other party
promptly upon discovery of any unauthorized use or disclosure of the other
party’s Confidential Information.

 
11

--------------------------------------------------------------------------------


 
11.2
Notwithstanding the foregoing, the confidentiality obligations of Section 11.1
shall not include any information that: (a) is or hereafter becomes part of the
public domain by public use, publication, general knowledge or the like through
no wrongful act, fault or negligence on the part of receiving party; (b) can be
demonstrated by documentation or other competent proof to have been in the
receiving party’s possession prior to disclosure by the disclosing party; (c) is
subsequently received by the receiving party from a Third Party who is not bound
by any obligation of confidentiality with respect to said information; (d) is
generally made available to Third Parties by disclosing party without
restriction on disclosure; or (e) is independently developed by or for the
receiving party without reference to the disclosing party’s Confidential
Information.

 
11.3
The confidentiality obligations under Section 11.1 shall not apply to the extent
that a party is required to disclose information by applicable law, regulation
or order of a governmental agency or a court of competent jurisdiction,
including disclosures required under rules promulgated by the United States
Securities and Exchange Commission (the “SEC”); provided, however, that to the
extent practicable, such party (a) shall provide advance written notice thereof
to the other party and consult with the other party prior to such disclosure
with respect thereto, and (b) shall provide the other party with reasonable
assistance, as requested by the other party, to object to any such disclosure or
to request confidential treatment thereof, and (c) shall take reasonable action
to avoid and/or minimize the extent of such disclosure.

 
11.4
In addition to disclosures allowed under Section 11.2, each party may disclose
Confidential Information belonging to the other party to the extent such
disclosure is necessary in the following instances: (a) filing or prosecuting
Licensed Patent Rights; (b) regulatory filings for Licensed Products; and (c)
prosecuting or defending litigation as permitted by this Agreement and
prosecuting or defending litigation arising under this Agreement.

 
11.5
In the event that this Agreement shall be included in any report, statement or
other document filed by either party or an Affiliate of either party with the
SEC or similar regulatory agency in a country other than the United States or
any stock exchange, such party shall use, or shall cause its Affiliate, as the
case may be, to use, reasonable efforts to obtain confidential treatment from
the SEC, similar regulatory agency or stock exchange of any financial
information or other information of a competitive or confidential nature, and
shall include in such confidentiality request such provisions of this Agreement
as may be reasonably requested by the other party.

 
12

--------------------------------------------------------------------------------


 
ARTICLE XII
 
TERM OF THE AGREEMENT
 
Unless otherwise terminated by operation of law or by the parties in accordance
with this Agreement, this Agreement shall be in force from the Effective Date
until the expiration of the last-to-expire Royalty Term (the “Term”).
 
ARTICLE XIII
 
TERMINATION BY LICENSOR
 
13.1
If Licensee materially breaches any term or covenant contained in this Agreement
(a “Default”), including, without limitation, by (i) researching, developing or
selling Licensed Products outside the Field or outside the Territory, (ii)
failing to pay amounts due Licensor pursuant to Articles IV and V; or (iii)
failing to comply with the diligence requirements of Article VI, then Licensor
may give written notice of such Default (“Notice of Default”) to Licensee.  To
be effective, any Notice of Default shall describe in reasonable detail the
facts and circumstances giving rise to the alleged Default.  If Licensee fails
to cure such Default within forty five (45) days after receipt of a Notice of
Default, Licensor shall have the right to terminate this Agreement and the
License by delivering a second written notice (“Notice of Termination”) to
Licensee. If a Notice of Termination is delivered to Licensee, this Agreement
shall automatically terminate as of the date of such Notice. Such termination
shall not relieve Licensee of its obligation to pay any accrued Royalties or
other amounts owing at the time of such termination and shall not impair any
other accrued right of Licensor.

 
13.2
If Licensee becomes insolvent, makes an assignment for the benefit of creditors,
or if voluntary or involuntary bankruptcy proceedings are instituted on behalf
of or against Licensee or if a receiver or trustee of Licensee’s property is
appointed, then Licensor has the right to terminate this License.

 
ARTICLE XIV
 
TERMINATION BY LICENSEE
 
Licensee has the right at any time to terminate this Agreement by giving notice,
in writing, to Licensor stating that this Agreement is terminated. Such notice
shall be effective ninety (90) days after the effective date of such notice.
 
13

--------------------------------------------------------------------------------


 
ARTICLE XV
 
EFFECT OF TERMINATION, DISPOSITION OF LICENSED PRODUCTS UPON TERMINATION
 
15.1
If this Agreement is terminated by Licensor pursuant to Article XIII or is
terminated by Licensee pursuant to Article XIV, all licenses granted by Licensor
to Licensee hereunder shall terminate and revert to Licensor and Licensee shall
promptly return to Licensor all relevant records, materials and Confidential
Information provided by Licensor concerning the Licensed Patent Rights,
Technology or Licensed Products in the possession or control of Licensee, its
Affiliates or, subject to Section 15.3, its Sublicensees.  Notwithstanding the
foregoing, Licensee shall be permitted to maintain one (1) copy of all records,
materials and Confidential Information in its legal files solely for monitoring
its compliance with the terms of this Agreement and shall not be required to
delete or destroy digital materials.

 
15.2
If this Agreement is terminated by Licensor pursuant to Article XIII or is
terminated by Licensee pursuant to Article XIV, and Licensor and Licensee, or
its Affiliates, are able to determine commercially reasonable terms for the
assignments and grants described below, Licensee, or its Affiliates, shall:

 
 
15.2.1
assign and surrender to Licensor all regulatory approvals, regulatory dossiers
and regulatory materials for all Licensed Products.  If Licensee, or its
Affiliates, agree to assign and surrender such information to Licensor,
Licensee, or its Affiliates, shall take all actions reasonably necessary to
timely effect the transfer of each such items to Licensor, including, without
limitation, by making such filings as may be required with regulatory
authorities and other governmental authorities in the Territory that may be
necessary to record such assignment or effect such transfer.

 
 
15.2.2
assign to Licensor, to the extent assignable and at Licensor’s request,
Licensee’s, or its Affiliates’, rights in any or all Third Party agreements for
licenses, services or supplies necessary for the development or
commercialization of all Licensed Products, including without limitation, any
agreements with a Third Party regarding the manufacture of Licensed
Products.  Licensor and Licensee hereby acknowledge and agree that any
assignment shall be limited by the rights and conditions contained in the Third
Party agreements.  To the extent that any Third Party agreement is not
assignable by Licensee, or its Affiliates, then such agreement will not be
assigned, and upon the request of Licensor, Licensee, or its Affiliates, will
cooperate in good faith and use commercially reasonable efforts to allow
Licensor to obtain and to enjoy the benefits of such agreement in the form of a
license or other right to the extent held by Licensee, or its Affiliates,
subject to such Third Party’s rights

 
 
15.2.3
grant a license to Licensor, including the right to grant and authorize the
grant of sublicenses, under any patent rights and know-how owned or controlled
by Licensee, or its Affiliates, to make, have made, use, offer for sale, sell
and import Licensed Products.

 
14

--------------------------------------------------------------------------------


 
15.3
In the event of a termination pursuant to Article XIII that is not based on any
failure by the Sublicensee to comply with relevant terms of this Agreement, the
Sublicensee shall be entitled to retain its Sublicense subject to the
Sublicensee’s continued performance of all obligations under such Sublicense and
the Sublicensee’s performance of all obligations of Licensee under this
Agreement with respect to the rights granted under the Sublicense, including
without limitation all reporting and payment obligations hereunder with respect
to the rights granted under the Sublicense.  For the avoidance of doubt,
Licensor shall not have any obligation to assume or perform any of Licensee’s
obligations under any such continuing Sublicense.

 
15.4
For a period of six (6) months following the termination of this Agreement,
Licensee, or its Affiliates, shall have the right to sell all previously made or
partially made Licensed Products; provided, that, Licensee shall pay Royalties
on such sales and shall provide reports in accordance with Section 9.2 with
respect to such sales.

 
15.5
ANY LICENSE OR ASSIGNMENT, AND THE ASSOCIATED PATENT RIGHTS, GRANTED BY
LICENSEE, OR ITS AFFILIATES, TO LICENSOR ARE PROVIDED WITHOUT WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OR, EXCEPT
AS EXPRESSLY PROVIDED IN SUCH LICENSE OR ASSIGNMENT, ANY OTHER WARRANTY, EXPRESS
OR IMPLIED.

 
15.6
IN NO EVENT WILL LICENSEE, OR ITS AFFILIATES, BE LIABLE FOR ANY INCIDENTAL,
SPECIAL OR CONSEQUENTIAL DAMAGES RESULTING FROM THE GRANTING OF ANY LICENSE OR
ASSIGNMENT, OR THE USE OF THE ASSOCIATED PATENT RIGHTS, FROM LICENSEE, OR ITS
AFFILIATES, TO LICENSOR.

 
15.7
The rights and obligations set forth in Articles X, XI, XV, XVII, XVIII, XIX and
XXIII  of this Agreement shall survive the termination hereof.

 
ARTICLE XVI
 
PATENT MARKING
 
Licensee shall mark, and cause its Affiliates and Sublicensees to mark, all
Licensed Products made, used or sold pursuant to this Agreement, or their
containers, in accordance with the applicable patent marking laws in the
jurisdictions in which such Licensed Product is sold.
 
ARTICLE XVII
 
USE OF NAMES AND TRADEMARKS
 
Nothing contained in this Agreement shall be construed as conferring any right
to use in advertising, publicity, or other promotional activities any name,
trade name, trademark, or other designation of either party hereto or either
party’s employees (including contraction, abbreviation or simulation of any of
the foregoing).  Notwithstanding the foregoing, the parties shall issue a
mutually agreed joint press release upon the execution of this Agreement, and
Licensor shall be entitled to publicly announce the receipt by Licensor of the
milestone payments set forth in Section 5.2.
 
15

--------------------------------------------------------------------------------


 
ARTICLE XVIII
 
WARRANTY DISCLAIMERS
 
18.1
THIS LICENSE AND THE ASSOCIATED PATENT RIGHTS ARE PROVIDED WITHOUT WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OR, EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, ANY OTHER WARRANTY, EXPRESS OR IMPLIED.

 
18.2
IN NO EVENT WILL LICENSOR OR LICENSEE BE LIABLE FOR ANY INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES RESULTING FROM EXERCISE OF THIS LICENSE OR THE USE OF
LICENSED PRODUCTS OR THE USE OR THE PRACTICE OF LICENSED METHODS.

 
ARTICLE XIX
 
REPRESENTATIONS, WARRANTIES, COVENANTS AND INDEMNIFICATION
 
19.1
Licensor represents and warrants to Licensee as of the Effective Date that:

 

 
19.1.1
it has the necessary right, title and power to grant the License and other
licenses and rights granted hereunder to Licensee;

 

 
19.1.2
it has not granted any option, license, right or interest in or to the Licensed
Patent Rights in the Field in the Territory and the execution and delivery of
this Agreement and the performance of its obligations hereunder do not violate
or breach any other agreement to which Licensor is bound;

 

 
19.1.3
to the best of Licensor’s knowledge, no claim has been made alleging that any
Licensed Product in the Field in the Territory infringes or otherwise violates
any intellectual property or proprietary right of any Third Party;

 

 
19.1.4
to the best of Licensor’s knowledge, no Person (excluding, for this purpose,
Licensee or its Affiliates) is infringing the Licensed Patent Rights in the
Field in the Territory;

 

 
19.1.5
the true inventors of the subject matter claimed are named in the patents and
patent applications within the Licensed Patent Rights, and all such inventors
have irrevocably assigned all their rights and interests therein to Licensor;
and

 

 
19.1.6
no patent application within the Licensed Patent Rights is the subject of any
pending interference, opposition, cancellation, protest or other challenge or
adversarial proceeding.

 
19.2
Licensor shall indemnify, hold harmless and defend, Licensee, its officers,
directors, employees, agents, representatives, Affiliates and Sublicensees
(collectively, “Licensee Indemnitees”) from and against any liabilities, claims,
suits, losses, damages, costs, fees, and expenses (collectively, “Claims”)
resulting from or arising out of any breach of this Agreement by Licensor.

 
16

--------------------------------------------------------------------------------


 
19.3
A Licensee Indemnitee shall promptly notify Licensor of any Claim with respect
to which such Licensee Indemnitee is seeking indemnification hereunder and
permit Licensor, at Licensor's cost, to defend against such Claim, and shall
reasonably cooperate in the defense thereof.  Neither Licensor nor Licensee
Indemnitees shall enter into, or permit, any settlement of any Claim without the
express written consent of the other, which consent shall not be unreasonably
withheld, conditioned or delayed. Each Licensee Indemnitee may, at its option
and expense, have its own counsel participate in any proceeding which is under
the direction of Licensor and will reasonably cooperate with Licensor or its
insurer in the disposition of any such matter; provided, that, if Licensor shall
not defend such Claim, such Licensee Indemnitee shall have the right to defend
such Claim on its own behalf and recover from Licensor all reasonable attorneys'
fees and expenses incurred by it during the course of such defense.

 
19.4
Licensee shall indemnify, hold harmless and defend Licensor, its officers,
directors employees, agents, representatives and Affiliates (collectively,
“Licensor Indemnitees”) from and against any and all Claims resulting from or
arising out of any breach of this Agreement by Licensee or resulting from any
Licensed Product developed, manufactured and/or commercialized by Licensee, its
Affiliates and/or Sublicensees, including without limitation any Claims brought
by Third Parties against any Licensor Indemnitee based on such development,
manufacture or commercialization.

 
19.5
A Licensor Indemnitee shall promptly notify Licensor of any Claim with respect
to which such Licensor Indemnitee is seeking indemnification hereunder and
permit Licensee, at Licensee's cost, to defend against such Claim, and shall
reasonably cooperate in the defense thereof. Neither Licensee nor Licensor
Indemnitees shall enter into, or permit, any settlement of any Claim without the
express written consent of the other, which consent shall not be unreasonably
withheld, conditioned or delayed. Each Licensor Indemnitee may, at its option
and expense, have its own counsel participate in any proceeding which is under
the direction of Licensee and will cooperate with Licensee or its insurer in the
disposition of any such matter; provided, that if Licensee shall not defend such
Claim, such Licensor Indemnitee shall have the right to defend such Claim on its
own behalf and recover from Licensee all reasonable attorneys' fees and expenses
incurred by it during the course of such defense.

 
19.6
Licensee shall use reasonable commercial efforts to insure its activities in
connection with the work under this Agreement and obtain, keep in force and
maintain Comprehensive or Commercial Form General Liability Insurance
(contractual liability included) with limits as follows:

 

 
19.6.1
each occurrence        ########*

 

--------------------------------------------------------------------------------

* ######## = Material omitted pursuant to a request for Confidential Treatment
and filed separately with the Commission on the date of filing of this Form 8-K.
 
17

--------------------------------------------------------------------------------


 

 
19.6.2
products/completed operations aggregate     ########*

 

 
19.6.3
general aggregate (commercial form only)      ########

 
19.7
Licensee shall furnish Licensor with certificates of insurance evidencing
compliance with Section 19.6. Licensee shall not be required to insure its
activities relative to the products’ liability risks until commencing use of
Licensed Products in human subjects.  Such insurance shall:

 
 
19.7.1
provide for thirty (30) day advance written notice to Licensor of any
modification;

 

 
19.7.2
indicate that Licensor has been endorsed as an additional Insured under the
insurance policies referred to under Paragraph 19.6; and

 

 
19.7.3
include a provision that the coverages will be primary and will not participate
with nor will be excess over any valid and collective insurance or program of
self-insurance carried or maintained by Licensor.

 
19.8
Licensee shall maintain the insurance policies required by this Article XIX
during the Term and, if applicable, thereafter during the period in which any
product, process, or service, relating or developed pursuant to this Agreement
is being commercially distributed or sold by Licensee or an Affiliate of
Licensee.

 
19.9
Licensee’s obligations under this Agreement, including it indemnification
obligations under this Article XIX, shall not in any manner be limited by the
limits of any insurance policy maintained by Licensee pursuant to this Article
XIX.

 
19.10
Licensor shall use reasonable commercial efforts to insure its activities in
connection with the work under this Agreement and obtain, keep in force and
maintain Comprehensive or Commercial Form General Liability Insurance
(contractual liability included) with limits of at least ######## for each
occurrence and ######## in the aggregate.  Licensor shall maintain the insurance
policies required by this Article XIX during the Term.

 
ARTICLE XX
 
NOTICES
 
All notices or other communications required or permitted hereunder shall be in
writing and shall be deemed given, submitted or delivered (i) when delivered
personally or by private courier, (ii) when actually delivered by registered or
certified United States mail, return receipt requested, or (iii) when sent by
facsimile transmission (provided, that it is confirmed by a means specified in
clause (i) or (ii)), to the following address, or to such other address as such
party may indicate by a notice delivered to the other party hereto:
 

--------------------------------------------------------------------------------

* ######## = Material omitted pursuant to a request for Confidential Treatment
and filed separately with the Commission on the date of filing of this Form 8-K.
 
18

--------------------------------------------------------------------------------


 
If to Licensee:
 
Neurologix, Inc.
One Bridge Plaza
Fort Lee, New Jersey 07024
USA
Attention: Marc Panoff
Fax Number: (201) 592-0366
 
With a copy to:
 
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022
USA
Attention: Evan L. Greebel, Esq.
Fax Number: (212) 940-8776
 
 
If to Licensor:
 
Aegera Therapeutics Inc.
810 chemin du Golf
Ile des Soeurs
Québec H3E 1A8
Canada                      
Attn:  President and Chief Executive Officer
Fax Number:  (514) 288-9280
 
With a copy to:
 
WilmerHale
60 State Street
Boston, Massachusetts 02109
USA
Attention:  Steven D. Barrett, Esq.
Fax Number (617) 526-5000
 
19

--------------------------------------------------------------------------------


 
ARTICLE XXI
 
ASSIGNABILITY
 
21.1
This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.  This Agreement and the rights and duties hereunder may not
be assigned by either party without the prior written consent of the other,
which consent will not be unreasonably withheld.  Notwithstanding the foregoing,
either party may assign this License Agreement without the consent of the other
party to (i) an Affiliate; (ii) a successor-in-interest in the event of a merger
or consolidation; (iii) a purchaser of a majority of the assigning party’s stock
or substantially all of assigning party’s assets or business; or (iv) any
limited liability company, partnership, corporation or similar entity in the
Territory in which the assigning party has an equity or profits ownership or
participation and as to the other owners thereof the assigning party controls
the disposition of all rights under the License granted herein; provided that
any successor-in-interest or assignee is financially solvent, validly existing
and in good standing under the laws of its state of organization on the date of
such assignment, and agrees to assume all of the assigning party’s obligations
under this Agreement.  The assigning party shall remain primarily liable for its
obligations hereunder notwithstanding any assignment permitted hereunder.

 
21.2
Notwithstanding anything contained in this Agreement to the contrary, nothing in
this Agreement, expressed or implied, is intended to confer on any Person other
than the parties hereto or their respective successors and permitted assigns any
rights or remedies under or by reason of this Agreement.

 
ARTICLE XXII
 
FURTHER ASSURANCES
 
From and after the date hereof, each party shall, at any time and from time to
time, make, execute and deliver, or cause to be made, executed and delivered,
for no additional consideration but at the cost and expense of the requesting
party (excluding any internal costs incurred, such as having any of the
following reviewed by counsel) such assignments, licenses, filings and other
instruments, agreements, consents and assurances and take or cause to be taken
all such actions as the other party or its counsel may reasonably request for
the effectual consummation and confirmation of this Agreement and the
transactions contemplated hereby.
 
ARTICLE XXIII
 
GOVERNING LAWS
 
THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, without regard or giving effect to any conflict of laws
or similar principles, but the scope and validity of any patent or patent
application shall be governed by the applicable laws of the country of such
patent or patent application.  Each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York or, if such court will not
accept jurisdiction, the Supreme Court of the State of New York, New York
County, or any court of competent civil jurisdiction sitting in New York County,
New York.  In any action, suit or other proceeding, each of the parties hereto
irrevocably and unconditionally waives and agrees not to assert by way of
motion, as a defense or otherwise any claims that it is not subject to the
jurisdiction of the above courts, that such action or suit is brought in an
inconvenient forum or that the venue of such action, suit or other proceeding is
improper.  Each of the parties hereto also agrees that any final and
unappealable judgment against a party hereto in connection with any action, suit
or other proceeding shall be conclusive and binding on such party and that such
award or judgment may be enforced in any court of competent jurisdiction, either
within or outside of the United States.  A certified or exemplified copy of such
award or judgment shall be conclusive evidence of the fact and amount of such
award or judgment.
 
20

--------------------------------------------------------------------------------


 
ARTICLE XXIV
 
EXPORT CONTROL LAWS
 
Licensee shall observe all applicable United States and foreign laws with
respect to the transfer of Licensed Products and related technical data to
foreign countries, including, without limitation, the International Traffic in
Arms Regulations (ITAR) and the Export Administration Regulations.
 
ARTICLE XXV
 
FORCE MAJEURE
 
The parties to this Agreement shall be excused from any performance required
hereunder if such performance is rendered impossible or unfeasible due to any
catastrophe or other major event beyond their reasonable control, including,
without limitation, war, riot, insurrection laws, proclamations, edicts,
ordinances, regulations, strikes, lockouts or other serious labor disputes, and
floods, fires, explosions, or other natural disasters. When such events have
abated, the parties’ respective obligations hereunder shall resume.
 
ARTICLE XXVI
 
MISCELLANEOUS
 
26.1
All rights and licenses granted under or pursuant to this Agreement by Licensor
to Licensee are, and shall otherwise be deemed to be, for purposes of Section
365(n) of the U.S. Bankruptcy Code, licenses of right to “intellectual property”
as defined under Section 101 of the U.S. Bankruptcy Code. In the event of a
declaration of bankruptcy by Licensor, the parties agree that Licensee, as
licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the U.S. Bankruptcy Code.

 
26.2
The headings of the several sections are inserted for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 
26.3
This Agreement may be amended, modified, superseded or cancelled, in whole or in
part, only by a written instrument duly executed by each of the parties
hereto.  No failure, delay or omission by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof.  Nor will any
waiver on the part of either party of any right or privilege under this
Agreement constitute a continuing waiver or a waiver of any other right or
privilege, nor will any single or partial exercise of any right or privilege
preclude any other or further exercise thereof or the exercise of any other
right or privilege under this Agreement.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 
21

--------------------------------------------------------------------------------


 
26.4
This Agreement embodies the entire understanding of the parties and shall
supersede all previous communications, representations or understandings, either
oral or written, between the parties relating to the subject matter hereof.

 
26.5
This Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which shall together constitute one and the same instrument.

 
26.6
Except as expressly set forth herein, all expenses incurred by the parties in
connection with this Agreement shall be borne wholly by the party incurring such
expense.

 
26.7
Each of Licensee and Licensor acknowledges that obligations under this Agreement
may be performed by Affiliates of the other party or, in the case of Licensee,
by Sublicensees.

 
26.8
If any provisions contained in this Agreement are or become invalid, are ruled
illegal by any court of competent jurisdiction or are deemed unenforceable under
then current applicable law from time to time in effect during the term hereof,
it is the intention of the parties that the remainder of this Agreement shall
not be affected thereby, provided that a party’s rights under this Agreement are
not materially affected. It is further the intention of the parties that in lieu
of each such provision which is invalid, illegal, or unenforceable, there be
substituted or added as part of this Agreement a provision which shall be as
similar as possible in economic and business objectives as intended by the
parties to such invalid, illegal or unenforceable, provision, but shall be
valid, legal and enforceable.

 
[Signature Page Follows]
 
22

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year set forth above.
 

 
LICENSOR:
         
AEGERA THERAPEUTICS INC.
         
 
By:
/s/ Donald Olds       Name: Donald Olds       Title: COO/CFO          

       
 
By:
/s/ Michael J. Berendt       Name: Michael J. Berendt       Title: President &
CEO                  

 
LICENSEE:
         
NEUROLOGIX, INC.
         
 
By:
/s/ John E. Mordock       Name: John E. Mordock       Title: President & Chief
Executive Officer          

       
 
By:
/s/ Marc L. Panoff       Name: Marc L. Panoff       Title: Chief Financial
Officer          

 
23

--------------------------------------------------------------------------------